                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           NORTHERN DIVISION

                           No. 2:18-CR-37-FL-4

UNITED STATES OF AMERICA           )
                                   )
      v.                           )           ORDER TO SEAL
                                   )     [DOCKET ENTRY NUMBER 176]
BYRON JACOBEE SPARKS,              )
                                   )
            Defendant.             )


     Upon Motion of Defendant, it is hereby ORDERED that Docket Entry

Number 176 be sealed until such time as the Court determines that the

aforementioned filing should be unsealed.


                        29th day of July, 2019.
     SO ORDERED. This, ______



                                       ________________________________
                                             Louise Wood Flanagan
                                          United States District Judge
